Exhibit 10.3
AMERISTAR CASINOS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(Non-Qualified Stock Option Agreement Form 99-5)

         
Name and Address of Optionee:
 
 
   
 
 
 
   
 
 
 
   
 
       
Date of Grant:
 
 
   
 
       
No. of Shares:
 
 
   
 
       
Exercise Price:
 
 
   
 
       
Vesting Schedule:
                          shares on                               
 
       
 
                          shares on                               
 
       
 
                          shares on                               
 
       
 
                          shares on                               
 
       
 
                          shares on                               
 
       
Expiration Date:
 
 
   

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     THIS AGREEMENT is made as of the date set forth above, between AMERISTAR
CASINOS, INC., a Nevada corporation (hereinafter called the “Company”), and the
optionee named above (hereinafter called the “Optionee”).
RECITAL
     The Committee (as defined below) responsible for administering the
Ameristar Casinos, Inc. 1999 Stock Incentive Plan, as amended (the “Plan”), has
determined that it is to the advantage and interest of the Company and its
stockholders to grant, pursuant to the Plan, the option provided for herein to
the Optionee as an inducement to remain in the service of the Company or Related
Company (as defined for purposes of the Plan) and as an incentive for increased
effort during such service.
     As used herein, the term “Committee” shall mean the Compensation Committee
or such other committee of directors appointed by the Board of Directors of the
Company to administer the Plan, or, if no committee has been appointed for such
purpose, reference to the “Committee” shall be deemed a reference to the Board
of Directors of the Company. If the Optionee is not a person subject to
Section 16 of the Securities Exchange Act of 1934, as amended, the term
“Committee” shall extend to and include any officer of the Company to which the
Committee has properly delegated any of its authorities to administer the Plan.
     In consideration of the mutual covenants herein contained, the parties
agree as follows:
     1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase on the terms and conditions set forth herein
all or any part of an aggregate of the number shares (the “Shares”) of the
Common Stock of the Company (whether authorized and unissued or treasury shares)
identified above next to the heading “No. of Shares” at the purchase price per
Share identified above next to the heading “Exercise Price” as the Optionee may,
from time to time, elect. The Option shall vest and become exercisable on a
cumulative basis in an amount equal to 25% per year for four years beginning on
the day before the anniversary of the Date of Grant, as described in the vesting
schedule set forth above under the heading “Vesting Schedule”. The Option shall
expire on the date set forth above next to the heading “Expiration Date” unless
terminated sooner in accordance with the provisions of Section 5 below.
     Nothing contained herein shall be construed to limit or restrict the right
of the Company or any of its subsidiaries to terminate the Optionee’s employment
or other Relationship at any time, with or without cause, or to increase or
decrease the Optionee’s compensation from the rate in existence at the time the
Option is granted. As used herein, the term “Relationship” shall mean that the
Optionee is or has agreed to become an officer, director, employee, consultant,
adviser or independent contractor of the Company or any Related Company.
     2. Term of Option. The right to exercise the Option granted hereunder, to
the extent unexercised, shall remain in effect until the tenth anniversary of
the grant of this Option, unless

-2-



--------------------------------------------------------------------------------



 



another date is specified in Section 1 hereof or unless sooner terminated in
accordance with Section 5 hereof.
     3. Method of Exercise.
          (a) To the extent that the Option has become exercisable hereunder,
the Option may be exercised from time to time by written notice to the Company
stating the number of Shares with respect to which the Option is being
exercised, together with payment in full of the purchase price therefor. Payment
of the purchase price for such Shares shall be made (i) in cash, (ii) by
certified or cashier’s check payable to the order of the Company, (iii) in other
cash equivalents acceptable to the Committee in its sole discretion, (iv) in the
Committee’s sole discretion, by delivery of shares of the Common Stock of the
Company already owned by the Optionee or subject to vested stock options under
the Plan, subject to such delivery being permissible under the General
Corporation Law of the State of Nevada, including without limitation
Section 78.288 thereof, or (v) any combination of the foregoing. If requested by
the Committee, prior to the delivery of any Shares, the Optionee, or any other
person entitled to exercise the Option, shall supply the Committee with a
representation that the Shares are not being acquired with a view to
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations. As soon after the
notice of exercise as the Company is reasonably able to comply, the Company
shall, without transfer or issue tax to the Optionee or other person entitled to
exercise the Option, deliver to the Optionee or such other person, at the
principal office of the Company or such other place as shall be mutually
acceptable, a certificate or certificates for the Shares being purchased.
          (b) If payment is made with shares of Common Stock of the Company
already owned by the Optionee, the Optionee, or other person entitled to
exercise the Option, shall deliver to the Company with the notice of exercise
certificates representing the number of shares of Common Stock in payment for
the Shares, duly endorsed for transfer to the Company. In addition, if requested
by the Committee, prior to the acceptance of such certificates in payment for
the Shares, the Optionee, or any other person entitled to exercise the Option,
shall supply the Committee with a written representation and warranty that he or
she has good and marketable title to the shares represented by the
certificate(s), free and clear of liens and encumbrances. The value of the
shares of Common Stock so tendered in payment for the Shares being purchased
shall be their Fair Market Value Per Share (as defined below) on the date of the
Optionee’s notice of exercise.
          (c) If payment is to be made in shares of Common Stock subject to
vested stock options under the Plan, the per share value attributable to the
shares underlying the stock option(s) to be surrendered or canceled shall be the
Fair Market Value Per Share of such shares less the exercise price per share of
such option(s). The Company and the Optionee or other person entitled to
exercise the Option shall execute and deliver such instruments or modifications
of stock options as shall be necessary to give effect to such an exercise of the
Option.
          (d) If for any reason a purported exercise of the Option providing for
payment to be made in whole or in part through the delivery of shares of Common
Stock already owned

-3-



--------------------------------------------------------------------------------



 



or underlying vested stock options is rejected by the Committee or is otherwise
not permitted, such purported exercise shall not be effective unless, following
notice thereof from the Company, the Optionee or other person entitled to
exercise the Option promptly pays the exercise price in an acceptable form.
          (e) If the Optionee or other person entitled to exercise the Option
desires to exercise the Option with funds borrowed from a broker-dealer in a
margin transaction under Regulation T of the Board of Governors of the Federal
Reserve System, and such method of exercise is acceptable to the Committee in
its sole discretion, the Optionee’s notice of exercise may be delivered to the
Company by such broker-dealer and the Company may deliver the certificate(s) for
the Shares being purchased to such broker-dealer on behalf of the Optionee or
other person entitled to exercise the Option.
          (f) For purposes hereof, the “Fair Market Value Per Share” of the
Company’s Common Stock shall mean (i) if the Common Stock is publicly traded,
the mean between the highest and lowest quoted selling prices of the Common
Stock on the date in question or, if not available, on the trading date
immediately following such date or (ii) if the Common Stock is not publicly
traded, the fair market value as determined by the Committee in accordance with
Section 409A of the Internal Revenue Code and Treasury Regulations thereunder.
          (g) Notwithstanding the foregoing, the Company shall have the right to
postpone the time of exercise of the Option or the delivery of the Shares for
such period as may be required for the Company with reasonable diligence (i) to
comply with any applicable listing, registration or qualification requirements
of any national securities exchange or over-the-counter market or under any
federal or state law or (ii) to obtain the consent or approval of any
governmental regulatory body. In addition, in connection with any exercise of
the Option, the Committee may require the Optionee or other person entitled to
exercise the Option to agree not to dispose of any of the Shares acquired upon
exercise thereof except upon the satisfaction of specified conditions which the
Committee, in its sole discretion, then deems necessary or desirable in
connection with any then existing and effective requirement or interpretation of
any applicable federal or state securities law, rule or regulation.
          (h) The Option may be exercised for less than the total number of
Shares for which the Option is then exercisable, provided that a partial
exercise may not be for less than 100 Shares, except in the final year of the
term of the Option, and shall not, in any event, include any fractional Shares.
     4. Tax Withholding. The Optionee shall, no later than the date as of which
any value attributed to the Option first becomes includible in the Optionee’s
gross income for applicable tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee (which in the sole discretion of the
Committee may include delivery of shares of Common Stock already owned by the
Optionee or subject to awards under the Plan subject to and in accordance with
the provisions of Section 3(b) or Section 3(c), as applicable) regarding payment
of, any federal, state, local or other taxes of any kind required by law to be
withheld with respect thereto, to enable the Company to claim a deduction in
connection with the exercise of the Option or otherwise to satisfy any legal
requirements. The obligations of the Company

-4-



--------------------------------------------------------------------------------



 



hereunder shall be conditional on such payment or arrangements, and the Company
(and, where applicable, any Related Company), shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Optionee.
     5. Termination of Option.
          (a) If the Optionee ceases to have a Relationship for any reason other
than the Optionee’s death or Permanent Disability (as defined in Section 5(d)),
the Option shall terminate 90 days from the date on which such Relationship
terminates unless the Optionee has resumed or initiated a Relationship and has a
Relationship on such date. During such 90-day period, the Optionee may exercise
the Option but only to the extent the Option was exercisable on the date of
termination of the Optionee’s Relationship and provided that the Option has not
expired in accordance with Section 2 or otherwise terminated as provided herein.
A leave of absence approved in writing by the Committee shall not be deemed a
termination of Relationship for purposes of this Section 5, but the Option may
not be exercised during any such leave of absence, except during the first
90 days thereof. Notwithstanding the foregoing, if the Relationship is
terminated for cause (as defined in Section 5(d)), the Option shall terminate
upon the termination of the Relationship.
          (b) For purposes hereof, termination of Optionee’s Relationship for
reasons other than death or Permanent Disability shall be deemed to take place
upon the earliest to occur of the following: (i) the date of the Optionee’s
retirement from employment under the normal retirement policies of the Company
or any Related Company; (ii) the date of the Optionee’s retirement from
employment with the approval of the Committee because of disability other than
Permanent Disability; (iii) the date the Optionee receives notice or advice that
the Optionee’s employment or other Relationship is terminated; (iv) the date the
Optionee ceases to render the services for which the Optionee was employed,
engaged or retained by the Company or any Related Company (absences for
temporary illness, emergencies and vacations or leaves of absence approved in
writing by the Committee excepted); or (v) in the case of a director of the
Company, the date on which such person ceases to be a director of the Company
unless such person has another Relationship at such time. The fact that the
Optionee may receive payment from the Company or any Related Company after
termination for vacation pay, for services rendered prior to termination, for
salary in lieu of notice or for other benefits shall not affect the termination
date.
          (c) If the Optionee shall die at a time when the Optionee is in a
Relationship or if the Optionee shall cease to have a Relationship by reason of
Permanent Disability, the Option shall terminate one year after the date of the
Optionee’s death or termination of Relationship due to Permanent Disability
unless by its terms it shall expire before such date or otherwise terminate as
provided herein, and shall only be exercisable to the extent that it would have
been exercisable on the date of the Optionee’s death or the Optionee’s
termination of Relationship due to Permanent Disability. In the case of death,
the Option may be exercised by the person or persons to whom the Optionee’s
rights under the Option shall pass by will or by the laws of descent and
distribution.

-5-



--------------------------------------------------------------------------------



 



          (d) As used herein, the term “Permanent Disability” shall mean
termination of a Relationship with the Company or any Related Company with the
consent of the Company or such Related Company by reason of permanent and total
disability within the meaning of Section 22(e)(3) of the Internal Revenue Code.
As used herein, the term “for cause” shall mean that the Relationship is
terminated by the Company or a Related Company due to (i) the commission by the
Optionee of a substantial violation, through intentional conduct or through a
pattern of behavior not corrected within a reasonable period of time after
written notice to the Optionee by the Company or such Related Company of such
behavior (in either case, whether by action or omission), of the Optionee’s
duties on behalf of the Company or a Related Company or the workplace policies
or rules of the Company or a Related Company which conduct or behavior actually
results in substantial harm to the Company or a Related Company or could
reasonably be expected to put personnel of the Company or a Related Company in
serious jeopardy of imminent harm to their safety, health or well-being or to
cause substantial harm to the business of the Company or a Related Company or
(ii) the commission by the Optionee of any act(s) or omission(s) constituting
dishonesty, a felony or fraud or (iii) the failure of the Optionee to satisfy
any requirements under applicable gaming laws or regulations for the continuance
of the Optionee’s Relationship with the Company or such Related Company.
Notwithstanding the foregoing sentence, in the event of any conflict between the
definition of “for cause” set forth above and the definition of “for cause” or
“cause” in any employment agreement Optionee may have with the Company or a
Related Company, the definition of “for cause” or “cause” in such employment
agreement shall control. For purposes of the Option, whether a Relationship is
or has been terminated “for cause” shall be finally determined by the Committee.
     6. Adjustments. In the event of any merger, reorganization, consolidation,
sale of all or substantially all assets, recapitalization, stock dividend, stock
split, reverse stock split, spin-off, split-up, split-off, extraordinary cash
dividend, distribution of assets or other change in corporate structure
affecting the Company’s Common Stock, a substitution or adjustment, as may be
determined to be appropriate by the Committee in its sole discretion, shall be
made in the number and kind of shares or other property subject to the Option
and the exercise price under the Option; provided, however, that no such
adjustment or substitution shall increase the aggregate value of the Option and
no such adjustment or substitution shall result in the Company being required to
sell or issue any fractional Shares.
     7. Change in Control; Corporate Transaction. In the event of a Change in
Control (as that term is defined in the Plan), any portion of the Option which
is not otherwise fully vested and exercisable with respect to all of the Shares
at that time subject to the Option shall automatically accelerate so that the
Option shall, immediately upon the effective time of the Change in Control,
become exercisable for all the Shares at the time subject to the Option and may
be exercised for any or all of those Shares as fully vested shares of Common
Stock of the Company. In the event of a Corporate Transaction (as that term is
defined in the Plan), any portion of the Option which is not otherwise fully
vested and exercisable with respect to all of the Shares at that time subject to
the Option shall automatically accelerate so that the Option shall, immediately
prior to the effective time of the Corporate Transaction, become exercisable for
all the Shares at the time subject to the Option and may be exercised for any or
all of those Shares as fully vested shares of Common Stock of the Company.

-6-



--------------------------------------------------------------------------------



 



     8. Provisions Regarding Transferability. The Optionee may transfer the
Option to the Optionee’s children, grandchildren or spouse (“Immediate Family”),
to one or more trusts for the benefit of the Optionee’s Immediate Family
members, or to one or more partnerships or limited liability companies in which
such Immediate Family members are the only partners or members only upon the
express written consent of the Committee, and provided the Optionee does not
receive any consideration in any form whatsoever for such transfer other than
the receipt of an interest in the trust, partnership or limited liability
company to which the Option is transferred. Upon any such transfer of the
Option, the Option shall continue to be subject to the terms and conditions as
were applicable to the Option immediately prior to the transfer thereof. Except
as expressly provided in the first sentence of this Section 8, the Option is not
assignable or transferable by the Optionee, either voluntarily or by operation
of law, otherwise than by will or by the laws of descent and distribution, and
is exercisable, during the Optionee’s lifetime, only by the Optionee.
     9. No Stockholder Rights. The Optionee or other person entitled to exercise
the Option shall have no rights or privileges as a stockholder with respect to
any Shares subject hereto until the Optionee or such person has become the
holder of record of such Shares, and no adjustment (except such adjustments as
may be effected pursuant to the provisions of Section 6 hereof) shall be made
for dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.
     10. Investment Representation. The Optionee hereby represents that the
Option and any Shares purchased hereunder are being acquired for the Optionee’s
own account and not with a view to or for sale in connection with any
distribution thereof except as may be permitted by the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.
     11. Conditions to Issuance of Shares. THE COMPANY’S OBLIGATION TO ISSUE OR
DELIVER SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTION IS EXPRESSLY
CONDITIONED UPON THE COMPLETION BY THE COMPANY OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR
REGULATIONS OF ANY GOVERNMENT REGULATORY BODY OR THE MAKING OF SUCH INVESTMENT
REPRESENTATIONS OR OTHER REPRESENTATIONS AND AGREEMENTS BY THE OPTIONEE (OR ANY
PERSON ENTITLED TO EXERCISE THE OPTION) IN ORDER TO COMPLY WITH THE REQUIREMENTS
OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES WHICH THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR
ADVISABLE. SUCH REQUIRED REPRESENTATIONS AND AGREEMENTS MAY INCLUDE
REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE, OR ANY OTHER PERSON ENTITLED
TO EXERCISE THE OPTION, (A) IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND
(B) AGREES TO HAVE PLACED UPON THE FACE AND/OR REVERSE OF ANY CERTIFICATES FOR
SUCH SHARES A LEGEND SETTING FORTH ANY REPRESENTATIONS AND AGREEMENTS WHICH HAVE
BEEN GIVEN TO THE COMMITTEE OR A REFERENCE THERETO AND STATING THAT, PRIOR TO
MAKING ANY SALE OR OTHER DISPOSITION OF ANY SUCH SHARES, THE OPTIONEE, OR

-7-



--------------------------------------------------------------------------------



 



ANY OTHER PERSON ENTITLED TO EXERCISE THE OPTION, WILL GIVE THE COMPANY NOTICE
OF INTENTION TO SELL OR DISPOSE OF THE SHARES NOT LESS THAN FIVE DAYS PRIOR TO
SUCH SALE OR DISPOSITION.
     12. Optionee Subject to Section 16. If the Optionee is a person subject to
Section 16 of the Securities Exchange Act of 1934, as amended, and if for any
reason the Option has not been approved in the manner provided for in clause
(d)(1) or (d)(2) of Rule 16b-3 of the Securities and Exchange Commission,
neither the Option (except upon its exercise) nor the Common Stock underlying
the Option may be disposed of by the Optionee until six months have elapsed
following the date of grant of the Option, unless the Committee otherwise
specifically permits such disposition.
     13. Acceptance of Agreement. By accepting the Option, the Optionee shall be
deemed to have agreed to and accepted all the terms and conditions of this
Agreement and the Plan, without the necessity of the Optionee signing this
Agreement. The Optionee hereby acknowledges and agrees that the acceptance of
the Option constitutes satisfaction in full of any and all pre-existing
understandings or commitments between the Company and the Optionee relating to
the Optionee’s right to acquire equity securities of the Company.
     14. Plan Terms. The Option shall be subject to and governed by the terms
and provisions of the Plan, which by this reference are incorporated herein. In
the event of any conflict between the provisions of this Agreement and the Plan,
the Plan shall govern. All determinations and interpretations thereof made by
the Committee shall be conclusive and binding on all parties hereto and upon
their successors and assigns.
     EXECUTED as of the Date of Grant.

            AMERISTAR CASINOS, INC.
      By:                        

-8-